IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                November 15, 2011 Session

 JOHN DURLING KEMPER v. JOE C. BAKER, INDIVIDUALLY AND IN
  HIS CAPACITY AS CITY MANAGER OF BERRY HILL, TENNESSEE
                           ET AL.

                 Appeal from the Circuit Court for Davidson County
             No. 08C-280, 08C-287, 07C-2584     Barbara Haynes, Judge


                  No. M2011-00407-COA-R3-CV - Filed April 19, 2012


This is a GTLA action against a city and city official following a construction accident in
which an exterior wall of a building collapsed, causing serious injuries to one of the plaintiffs
and causing the death of the other plaintiff. The building was being demolished and the
plaintiffs were employed by a private company that was to disconnect gas utilities on the
privately owned building. The plaintiffs claim the collapse was caused, in part, by the failure
of the city and the city manager to enforce certain OSHA regulations and provisions of the
municipal building code. The trial court dismissed the plaintiffs’ claims against the city and
the city official on the defendants’ motion for summary judgment based on governmental
immunity. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

Larry D. Ashworth, Nashville, Tennessee, for the appellants, John Durling Kemper and
Richard Whiteshield.

Mary Byrd Ferrara, Nashville, Tennessee, for the appellees, Joe C. Baker, Individually and
in his capacity as City Manager of Berry Hill, Tennessee; Charles McKelvey, Individually
and in his capacity as Building Inspector for the City of Berry Hill, Tennessee; and the City
of Berry Hill, Tennessee, a government entity.
                                               OPINION

       On the morning of January 26, 2007, John Kemper and Richard Whiteshield arrived
at a building demolition site on 2317 Franklin Road, Berry Hill, Tennessee. They were
employees of Tennessee Technological Consultants (“TTC”), a subcontractor on the
demolition project hired to disconnect the building’s gas lines. They observed that some
preliminary demolition activities had already begun. In an effort to locate the gas lines so
they could be disconnected, Mr. Kemper, Mr. Whiteshield, and one other employee began
taking turns jackhammering at the base of the building’s front exterior wall. Shortly after Mr.
Whiteshield took over operation of the jackhammer, the wall collapsed, seriously injuring
Mr. Kemper and killing Mr. Whiteshield.

       Mr. Kemper and Mr. Whiteshield’s next of kin (collectively, “Plaintiffs”) each filed
negligence actions against the general contractor for the demolition, David Boatman d/b/a
Boatman Wrecking and Construction (“Boatman”); the owner of the building, David
Mangum; Monell’s Dining and Catering, which formerly held a renovation permit for the
building; the City of Berry Hill; and two city officials in their individual and official
capacities – the Director of Building Inspection, Charles McKelvey, and the City Manager,
Joe Baker. The separate actions were consolidated on September 9, 2008. Plaintiffs reached
settlement agreements with Boatman, and all claims against Boatman were then voluntarily
dismissed. Upon motions filed by the defendants, Plaintiffs’ claims against Mr. Mangum,
Monell’s Dining and Catering, and Inspector McKelvey were dismissed. Plaintiffs do not
appeal the dismissal of the above defendants.1

       The only remaining defendants, the City of Berry Hill and City Manager Joe Baker
(“the City,” “Manager Baker,” and collectively, “Defendants”) moved for summary
judgment, asserting immunity from liability pursuant to the Tennessee Government Tort
Liability Act, Tennessee Code Annotated §§ 29-20-201 to -206 (“GTLA”), and the common
law public duty doctrine. The trial court granted the motion, and Plaintiffs appealed.

     We are asked to determine whether the City and Manager Baker’s immunity is
removed in this case pursuant to Tennessee Code Annotated § 29-20-205 and whether the




        1
          Plaintiffs’ claims against Mr. Mangum were dismissed on summary judgment, and their claims
against Inspector McKelvey in his individual capacity were dismissed due to the fact that he passed away
during litigation. The claims against Inspector McKelvey in his official capacity proceeded as claims against
the City of Berry Hill. The record does not reflect how the claims against Monell’s were resolved, but
Monell’s is not a party to this appeal.

                                                    -2-
special duty exception to the public duty doctrine applies.2 The facts germane to this issue,
which are undisputed, are as follows.

       Defendants’ involvement in the events leading up to this tragedy was limited. On July
24, 2006, City Manager Baker issued a renovation permit for 2317 Franklin Road to
Monell’s Dining and Catering. At the time, the building was owned by Young Equities, Inc.
The permit classified the renovation as “alteration,” and authorized Monell’s to “change
some wiring, plumbing & HVAC. Frame walls and install drop ceiling. Windows and doors
repair.” On November 6, 2006, Inspector McKelvey went to the property for a progress
inspection, and discovered the renovation had been abandoned – no work was being done,
the windows were boarded up, and the roof was partially caved in and blocked entry into the
building beyond a few feet – consequently, Inspector McKelvey cancelled the renovation
permit that same day. Shortly thereafter, David Mangum, a private individual, informed
Manager Baker that he was interested in purchasing the property from Young Equities and
demolishing the building. The sale was completed January 17, 2007, and the demolition
permit was issued the following day. The permit describes the work to be done as
“demolition and removal of building,” and lists “Boatman Construction & Wrecking” as the
general contractor. The permit also notes that the demolition was cleared to proceed by Metro
Nashville Davidson County Air Quality Control, which had inspected the building for
asbestos and other air pollutants. After issuing the demolition permit to Mangum, the City
was not involved in the demolition project.

       Plaintiff’s position is that the City and Manager Baker are subject to liability for
negligently failing to ensure certain safety rules and regulations were followed prior to and
during the demolition, including, inter alia, 1) failing to ensure Boatman had an engineering
survey prepared on the property, 2) failing to ensure the walls and the floors of the building
were shored and braced, 3) Inspector McKelvey’s failure to issue a “stop work order” in
November 2006 when he discovered the building renovation had been abandoned and the
roof was partially caved in, 5) failing to post notice on the property until the demolition was
complete that the building was in an unsafe condition and that use or occupation was
prohibited, 4) failing to notify Mr. Mangum the building in an unsafe condition, and 5)



        2
          Relying on State v. Centurion Industria e Comercio de Cigarros, L.T.D.A.,No. M2010-02602-COA-
R3-CV, 2011 WL 2923725 (Tenn. Ct. App. June 28, 2011) (no Tenn. R. App. P. 11 application filed),
Plaintiffs argue the grant of summary judgment should be reversed because the trial court’s order does not
comply with Rule 56.04 in that it fails to “state the legal grounds upon which the court denies or grants the
motion.” However, the only issue before the trial court was Defendants’ immunity; thus, in the interest of
judicial economy, we are able to review the decision without speculating about the grounds on which the trial
court ruled. See e.g., Burse v. Hicks, No. W2007-02848-COA-R3-Cv, 2008 WL 4414718, at *2 (Tenn. Ct.
App. Sept. 30, 2008).

                                                    -3-
failing to ensure Boatman disconnected the utilities prior to the commencement of demolition
activities.
                                         A NALYSIS

                                                  I.

       Plaintiffs’ first two claims are based on Occupational Safety and Health regulations.
See 29 C.F.R. 1926.850(a) & (b). We have determined that the OSHA claims against the City
and Manager Baker were properly dismissed.

       The undisputed facts show Mr. Kemper and Mr. Whiteshield were employees of TTC
and Boatman, and were working on a building privately owned by Mr. Mangum. No
suggestion or allegation has been made that the City or Manager Baker were employers of
Mr. Kemper and Mr. Whiteshield. See Tenn. Code Ann. § 50-3-103(8) (definition of
“employer” for OSHA purposes). As such, the City and Manager Baker were not required
to prepare the engineering survey, brace the walls and floors, or to ensure Boatman did. See
29 U.S.C. § 654 (“Duties of employers and employees”); Tenn. Code Ann. § 50-3-105
(“Rights and duties of employers”). Mr. Kemper and Mr. Whiteshield’s workplace safety was
Boatman’s responsibility as the general contractor.3 Id.; see Berry Hill, Tenn., Code § 12-103
(“All buildings and structures, both existing and new, all devices, equipment and safeguards
required by this chapter in a building when it is erected, altered or repaired, shall be
maintained in good working order by the owner or his designated agent.”).

                                                 II.

      Plaintiffs’ remaining claims are based on provisions of the City of Berry Hill
Municipal Code, § 12 “Building, Utility, Etc.” The relevant provisions provide:

       12-101. Purpose. This chapter is hereby declared to be remedial, and shall be
       construed to secure the beneficial interests and purposes thereof, which are
       public safety, health and general welfare, through structural strength, stability,
       sanitation, adequate light and ventilation and safety to life and property from
       fire and other hazards incident to the construction, alteration, repair, removal,
       demolition, use and occupancy of buildings, structures or premises.
       ....




       3
         Boatman was fined $5200 by the Tennessee Division of Occupational Safety and Health for these
violations.

                                                 -4-
       12-107. Stop work orders. Upon notice from the director of building
       inspection that work on any building or structure is being done contrary to the
       provisions of this chapter or in a dangerous or unsafe manner, such work shall
       be immediately stopped. . . . When an emergency exists, no written notice shall
       be required to be given by the director.
              Such notice as required may be in the form of a placard posted by the
       inspector conspicuously on the building in which the work is in progress.
       Removal of such notice or placard without the express consent of the director
       of building inspection is a violation of this chapter.
       ....

       12-124. Unsafe Buildings. (1) Defined: same declared illegal. All building or
       structures which are unsafe, unsanitary, or not provided with adequate egress,
       or which constitute a fire hazard, or which are otherwise dangerous to human
       life and property, or which, in relation to existing use, constitute a hazard to
       safety or health by reason of inadequate maintenance, dilapidation,
       obsolescence or abandonment, are severally, in contemplation of this chapter,
       unsafe buildings. All such unsafe buildings or structures are hereby declared
       to be illegal and shall be abated by repair and rehabilitation or by demolition
       in accordance with the procedures set out in this section.
       (2) Notice to repair, demolish, vacate, etc., unsafe buildings. Whenever the
       director of building inspection shall find any building or structure or portion
       thereof to be unsafe, as defined in this section, he shall, in accordance with
       established procedures for legal notice, give the owner, agent or person in
       control of such building or structure written notice by registered mail stating
       the defects thereof. . . . The director shall cause to be posted at each entrance
       to such building or structure a notice stating: “This Building is Unsafe and Its
       Use or Occupancy has been Prohibited by the Director of Building Inspection.”
               Such notice shall remain posted until the required repairs are made or
       until demolition is completed. It shall be unlawful for any person or his agents
       or representatives to remove such notice without written permission of the
       director, or for any person to enter such building or structure except for the
       purpose of making the required repairs or of demolishing the same.

Id. § 12-124 (Emphasis in original)(Internal citations omitted).

        Last, Building Code § 12-119 adopts the International Building Code, which requires
that utility connections be disconnected prior to demolition activities. Berry Hill, Tenn., Code
§ 12-119.



                                              -5-
        From a review of the pleadings, briefs to this court, and the above provisions, it is
clear Plaintiffs’ claims rest on Inspector McKelvey’s alleged negligence in failing to comply
(or failing to ensure compliance) with the above provisions, and not on any failures on the
part of Manager Baker. Moreover, there are no allegations that Manager Baker had a duty
to prevent the specific acts of negligence allegedly committed by Inspector McKelvey, or that
he is otherwise responsible for those acts. Thus, we find the remaining claims against
Manager Baker were also properly dismissed. See Karnes, 2010 WL 3716458, at *2 (“As in
any other negligence action, a plaintiff alleging negligence of a government employee must
establish the existence of a duty or standard of care.”).

       This leaves the question of whether the City is subject to liability for Inspector
McKelvey’s alleged negligence in failing to adhere to and enforce the above provisions of
the Berry Hill Building Code. The City argues it is immune from liability for Plaintiffs’
claims under the Government Tort Liability Act and/or the public duty doctrine.

        Because this matter was resolved in the trial court on Defendants’ motion for
summary judgment, which is a question of law, our review is de novo with no presumption
of correctness. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008). Summary
judgment should be granted when the undisputed facts, and the inferences reasonably drawn
from the undisputed facts, support one conclusion, which is the party seeking the summary
judgment is entitled to a judgment as a matter of law. Pero’s Steak & Spaghetti House v. Lee,
90 S.W.3d 614, 620 (Tenn. 2002); Webber v. State Farm Mut. Auto. Ins. Co., 49 S.W.3d 265,
269 (Tenn. 2001). We must take the strongest legitimate view of the evidence in favor of
Plaintiffs, allow all reasonable inferences in their favor, discard all countervailing evidence,
and, if there is a dispute as to any material fact or if there is any doubt as to the existence of
a material fact, summary judgment cannot be granted. Byrd v. Hall, 847 S.W.2d at 210;
EVCO Corp. v. Ross, 528 S.W.2d 20 (Tenn. 1975).

                                  A. M UNICIPAL IMMUNITY

        Local governmental entities are immune from suit except when the General Assembly
has, by statute, explicitly permitted them to be sued. Brown v. Hamilton Cnty, 126 S.W.3d
43, 46 (Tenn. Ct. App. 2003) (citing Fretwell v. Chaffin, 652 S.W.2d 755, 756 (Tenn. 1983)).
The GTLA “reaffirms and codifies” this general rule, Ezell v. Cockrell, 902 S.W.2d 394, 400
(Tenn. 1995); however, it also provides certain enumerated cases in which immunity is
removed, including in actions based on “injury proximately caused by a negligent act or
omission of any employee within the scope of his employment.” See Tenn. Code Ann. § 29-
20-205. Thus, as this court has explained, “[i]n a negligence action against a local
governmental entity,” as here, “the threshold question is generally whether that entity’s
governmental immunity has been waived under the GTLA.” Wells v. Hamblen Cnty, No.

                                               -6-
E2004-01968-COA-R3-CV, 2005 WL 2007197, at *3 (Tenn. Ct. App. Aug. 22, 2005)
(citations omitted). However, removal of immunity under the GTLA does not end the
inquiry. The “public duty doctrine” provides “an additional layer of defense to acts or
omissions not immune under the GTLA.” Matthews v. Pickett Cnty, 996 S.W.2d 162, 164-65
(Tenn. 1999); see also Chase v. City of Memphis, 971 S.W.2d 380, 385 (Tenn. 1998) (“If,
however, the GTLA does not provide immunity, courts may look to the general rule of
immunity under the public duty doctrine.”). Immunity under the public duty doctrine extends
to government officials as well as government entities. Hurd v. Flores, 221 S.W.3d 14, 27
n.4 (Tenn. Ct. App. 2006). Pursuant to the special duty exception, a plaintiff can overcome
public duty immunity only by “show[ing] the existence of a duty particular to him or her, as
distinct from a duty owed to the public in general.” Wells, 2005 WL 2007197, at *3-4
(citations omitted).

       Thus, for Plaintiffs to prevail on their claims against the City based on Inspector
McKelvey’s alleged negligence, the claims must fall under one of the removal of immunity
provisions of the GTLA and the special duty exception to the public duty doctrine. We have
determined that as a matter of law, that Plaintiffs’ claims do not.

                                          B. GTLA

       The GTLA provides that “[i]mmunity from suit of all governmental entities is
removed for injury proximately caused by a negligent act or omission of any employee within
the scope of employment,” with the following exceptions, in which immunity applies:

       1) the exercise or performance or the failure to exercise or perform a
       discretionary function, whether or not the discretion is abused;
       ....

       3) the issuance, denial, suspension or revocation of, or by the failure or refusal
       to issue, deny, suspend or revoke, any permit, license, certificate, approval,
       order or similar authorization;

       4) a failure to make an inspection, or by reason of making an inadequate or
       negligent inspection of any property . . . .”

Tenn. Code Ann. § 29-20-205.

        Plaintiffs’ claim that Inspector McKelvey failed to ensure Boatman had the utilities
disconnected prior to the commencement of any demolition activities falls under subsection
(4), “a failure to make an inspection, or by reason of making an inadequate or negligent

                                              -7-
inspection.” Id. Plaintiffs do not claim (nor do the cited regulations require) that the City, or
Inspector McKelvey was responsible for disconnecting the utilities, or for hiring a contractor
to disconnect the utilities.4 Plaintiffs’ claim that the City is liable because Inspector
McKelvey negligently failed to issue a stop work order in November 2006 falls under
subsection (3), “the issuance, denial, suspension or revocation of, or by the failure or refusal
to issue, deny, suspend or revoke, any permit . . . or similar authorization.” 5 Id. Thus, the City
is immune from liability for these claims.

                                  C. T HE P UBLIC D UTY D OCTRINE

       As for the remaining claims, we find the City is immune from liability under the
public duty doctrine. “Succinctly stated, the public duty doctrine provides that private
citizens cannot maintain an action against public officials or entities unless they are able to
allege a special duty not owed to the public generally.” See Hurd, 221 S.W.3d at 28. The
special duty exception applies “where a ‘special relationship’ exists between the plaintiff and
the public employee, which gives rise to a ‘special duty’ that is more particular than the duty
owed . . . to the public at large.” Ezell, 902 S.W.2d at 401. In Ezell, the Tennessee Supreme
Court articulated three conditions which will establish the special duty exception:

        1) a public official affirmatively undertakes to protect the plaintiff and the
        plaintiff relies upon the undertaking;

        2) a statute specifically provides for a cause of action against an official or
        municipality for injuries resulting to a particular class of individuals, of which
        plaintiff is a member, from failure to enforce certain laws; or

        3) a plaintiff alleges a cause of action involving intent, malice, or reckless
        misconduct.

Id. at 402.




        4
          Although Berry Hill is a distinct entity from Metro Nashville Davidson County, utilities in Berry
Hill are supplied by Metro.
        5
        Notwithstanding issues of immunity, this claim is totally without merit due to the fact that no work
was being performed in November 2006, and the fact that when Inspector McKelvey discovered the
abandoned renovation project and the partially caved in roof, the undisputed facts show that he cancelled
Monell’s renovation permit and issued a demolition permit to Mr. Mangum; thus no “stop work order” was
necessary.

                                                    -8-
        Plaintiffs argue they have satisfied the last condition in that their cause of action
alleges reckless misconduct on the part of Inspector McKelvey; specifically that he recklessly
failed to notify Mr. Mangum (when Mr. Mangum acquired the property) that the building at
2317 Franklin Road was in an unsafe condition, and would need to be repaired or
demolished, and that he recklessly failed to post a “do not occupy” notice on the building.
We respectfully disagree.

       The undisputed facts show Mr. Mangum had actual notice of the building’s condition,
namely that it had been boarded up, abandoned, and that the roof had collapsed. The
building’s advanced state of disrepair prevented use or occupation of the building, or even
entry beyond a few feet. Moreover, the demolition permit was timely issued to Mr. Mangum
the day after he purchased the property, and Mr. Mangum was in the process of remedying
the unsafe condition when the tragic accident occurred. He had the Metro air quality report
prepared, secured the demolition permit, and solicited the requisite contractors, who had
actually commenced demolition activities. See Berry Hill, Tenn., Code § 12-124 (stating that
an owner of an unsafe building may remedy the unsafe condition in one of two ways: repair
or demolition).

       Taking the strongest legitimate view of the facts in this case in favor of Plaintiffs,
allowing all reasonable inferences in their favor, and discarding all countervailing evidence
as the summary judgment standard requires, we have concluded that a reasonable person
could not find that Inspector McKelvey’s acts or omissions were the result of “intent, malice,
or reckless misconduct.” Ezell, 902 S.W.2d at 402; Accord Ford v. New Greater Hyde Park
Missionary Baptist Church, No. W2006-012614-COA-R9-CV, 2007 WL 4355490, at *8
(Tenn. Ct. App. Dec. 12, 2007) (Evidence found sufficient to support a factual finding of
recklessness for inspector’s failure to post “do not occupy” sign in building collapse case,
when more than a year after discovery of the building’s defects, Inspector was aware owners
had not begun repair or demolition and building continued to be used at full occupancy.).

      For the foregoing reasons, the special duty exception does not apply and the City is
immune from Plaintiffs’ remaining claims under the public duty doctrine. See Ezell, 902
S.W.2d at 402.

                                      I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against Plaintiffs.

                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE

                                             -9-